Citation Nr: 1503707	
Decision Date: 01/27/15    Archive Date: 02/09/15

DOCKET NO.  12-20 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial disability rating higher than 10 percent for depressive disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel



INTRODUCTION

The Veteran had active service from November 1967 to January 1970, and from February 1973 to February 1976.

This appeal comes before the Board of Veterans' Appeals (Board) from a November 2010 rating decision by the St. Petersburg, Florida Regional Office (RO) of the United States Department of Veterans Affairs (VA). In that rating decision, the RO granted service connection for depressive disorder, and assigned a disability rating of 10 percent.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

The Board is remanding this case for the development of additional evidence. The Veteran had a VA mental disorders examination in October 2010. In his December 2010 notice of disagreement, he expressed disagreement with the findings in the VA examination report. He asserted that he had symptoms, including sleep disturbance and nightmares, that were not reflected in the examination report. The claims file contains records of VA outpatient mental health treatment. The more recent records reflect reports of additional and increased symptoms, and lower Global Assessment of Functioning scores, than those noted in the examination report and earlier treatment records. The Veteran asserts that he should have a new examination. The Board is remanding for a new VA mental disorders examination to obtain more current findings. In addition, on remand any more complete and more recent VA treatment records should be obtained. The file contains records of treatment in 2007 through November 2010, and in June 2012. The RO is to seek records of any other treatment from December 2010 forward.


Accordingly, the case is REMANDED for the following action:

1. Request all records of VA outpatient and inpatient treatment, including mental health treatment, from December 2010 forward, at the VA North Florida/South Georgia Veterans Health System, including the Ocala Community Based Outpatient Clinic, and at the Gainesville, Florida VA Medical Center. Associate those records with the Veteran's claims file (paper and/or electronic).

2. Schedule the Veteran for a VA medical examination to address the current symptoms, manifestations, severity, and effects of his mental disability, diagnosed as depressive disorder. Ask the examiner to report the effects of mental disability as reported by the Veteran, and to provide examination findings. Although the Veteran has reported that factors other than his depressive disorder have kept him from employment, ask the examiner nonetheless to discuss the likely effects of the Veteran's mental disability on his capacity for employment and for tasks outside of employment.

3. Thereafter, review the expanded record and consider the remanded claim. If the appeal of the rating for depressive disorder remains less than fully granted, issue a supplemental statement of the case and afford the Veteran and his representative an opportunity to respond. Thereafter, return the case to the Board for appellate review if otherwise in order.

The Board intimates no opinion as to the ultimate outcome of the matter that the Board has remanded. The Veteran has the right to submit additional evidence and argument on that matter. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2014).




